—In an action, inter alia, to recover damages for personal injuries, the defendants appeal from so much of an order of the Supreme Court, Suffolk County (Oshrin, J.), dated March 26, 2001, as denied their motion for summary judgment dismissing the complaint on the ground that neither plaintiff sustained a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed insofar as appealed from, with costs.
In opposition to the defendants’ prima facie showing of entitlement to judgment as a matter of law, the plaintiffs submitted sufficient evidence to raise a triable issue of fact as to whether they sustained serious injuries within the meaning of Insurance Law § 5102 (d) (see, Ventura v Moritz, 255 AD2d 506; Yahya v Schwartz, 251 AD2d 498; cf., Grossman v Wright, 268 AD2d 79). O’Brien, J. P., Krausman, Goldstein, Schmidt and Crane, JJ., concur.